        Case 4:18-cv-00083-CDL Document 173 Filed 02/12/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                           COLUMBUS DIVISION

LEIGH ANN YOUNGBLOOD-WEST,            *

       Plaintiff,                     *

vs.                                   *
                                              CASE NO. 4:18-CV-83 (CDL)
AFLAC INCORPORATED, DANIEL P.         *
AMOS, WILLIAM LAFAYETTE AMOS,
JR., CECIL CHEVES, and SAMUEL         *
W. OATES,
                                      *
       Defendants.
                                      *

                                 O R D E R

       The Court of Appeals has returned its mandate affirming this

Court’s judgment in favor of all Defendants (ECF No. 172).               The

following motions remain pending in this Court: (1) Defendant Dr.

William Amos’s Motion for Contempt (ECF No. 165); (2) Plaintiff’s

Motion for Reasonable Expenses (ECF No. 56); and (3) Defendants

Dan Amos and Aflac’s Motions for Rule 11 Sanctions (ECF Nos. 21 &

49).

       In light of the Court of Appeals’ ruling regarding Defendant

William Amos’s Motion for Contempt and related Motion to Seal, the

Court denies Defendant William Amos’s Motion for Contempt (ECF No.

165).    The Court of Appeals was the appropriate court to decide

how matters should be filed in proceedings before it.             The Court

declines to award relief when the Court of Appeals specifically

refused to do so.


                                      1
      Case 4:18-cv-00083-CDL Document 173 Filed 02/12/20 Page 2 of 2



     Plaintiff has no legal basis for the recovery of her expenses

in this action, and her motion (ECF No. 56) is denied.

     If Defendants Dan Amos and Aflac intend to pursue their

Motions for Rule 11 Sanctions (ECF Nos. 21 & 49), they shall

supplement    their   motions    by       filing     sworn   affidavits      and

appropriate   evidentiary    support       for     the   specific   amount    of

litigation expenses, including attorneys’ fees, which they seek to

have the Court award.     Any supplement to their motions shall be

filed by 5:00 P.M. on February 21, 2020.             Plaintiff’s response to

any supplement shall be filed within 14 days of service of the

supplement. If Defendants decide to abandon their Rule 11 motions,

they shall file a notice of withdrawal of the motions by February

21, 2020.

     This order shall be docketed without restricted access.

     IT IS SO ORDERED, this 12th day of February, 2020.

                                          S/Clay D. Land
                                          CLAY D. LAND
                                          CHIEF U.S. DISTRICT COURT JUDGE
                                          MIDDLE DISTRICT OF GEORGIA




                                      2
